            Case1:20-cv-05426-AJN
            Case 1:20-cv-05426-AJN Document
                                   Document11
                                            9 Filed
                                              Filed10/07/20
                                                    10/08/20 Page
                                                             Page11of
                                                                    of11
                                                                       11

20-cv-05426-AJN Young v. Empire Today, LLC

                                                                                            10/8/2020
                                          CONSENT DECREE

          1.       This Consent Decree is entered into as of the Effective Date, as defined below, by

 and between the following parties: Plaintiff Lawrence Young ("Plaintiff') and Defendant Empire

 Today, LLC ("Defendant") (Plaintiff and Defendant shall hereinafter be collectively referred to as

 the "Parties" and individually as a "Party") for the purposes and on the terms specified herein.

                                               RECITALS

          2.       Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§

 12181 et seq. ("ADA"), and its implementing regulations, 28 C.F.R. pt. 36, prohibit discrimination

 on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

 privileges, advantages, and accommodations of any place of public accommodation by any private

 entity that owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C.

 § 12182(a); 28 C.F.R. § 36.201(a).          Likewise, the N.Y. Exec. Law § 296(2) and N.Y.C.

 Administrative Code § 8-107(4) prohibit discrimination to a place of public accommodation

 because of a disability.

          3.       On or about July 14, 2020, Plaintiff filed a lawsuit in the United States District



  at consumers which can be accessed by U.S. based consumers contain barriers that prevent full

  and equal use by blind persons, in violation of Title III of the ADA, the New York State Human

  Rights Law, and the New York City Human Rights Law.

          4.       Defendant expressly denies that it has violated or is violating Title III of the ADA,

 New York State Human Rights Law, New York City Human Rights Law, or any other applicable

 federal, state, or local law, rule, regulation, statute, or ordinance. By entry into this Consent Decree,




 Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page22of
                                                                   of11
                                                                      11




Defendant does not acknowledge or admit any violation of any law or any wrongdoing of any kind

in any respect.

         5.       This Consent Decree resolves, settles, and compromises all issues between the

Parties based on the allegations set forth in Plaintiff's Complaint and those claims or issues which

arise from or relate to the allegations and/or the Websites.

                                           JURISDICTION

         6.       Plaintiff alleges that Defendant is a private entity that owns and/or operates, or has

contracted to have operated, the Websites which are available through the internet to personal

computers, laptops, mobile devices, tablets, and other similar technology. Plaintiff contends that



a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7); 12182(a); 28 C.F.R.

§§ 36.104, 36.201(a). Defendant denies that its Websites are public accommodations or a places

of public accommodation or are otherwise subject to Title III of the ADA.

         7.                                           er the Title III of the ADA, New York State



the same nucleus of operative facts and transactions that implicate claims under the ADA.

         8.       This Court has original jurisd



The Parties agree that venue is appropriate.

                                         AGREED RESOLUTION

         9.       Plaintiff and Defendant agree that it is in t

lawsuit on mutually agreeable terms without further litigation. Accordingly, the Parties agree to




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page33of
                                                                   of11
                                                                      11




the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

raised in the Complaint.

         10.      Pursuant to supplemental jurisdiction, an attendant and related cause of action

arising from the same nucleus of operative facts and arising out of the same transactions is also

brought under the New York State Human Rights Law and New York City Human Rights Law.

         In resolution of this action, the Parties hereby AGREE and the Court expressly

APPROVES, ENTERS, AND ORDERS the following:

                                                DEFINITIONS

         11.      "Effective Date" means the date on which this Consent Decree is entered on the

Court's Docket Sheet following approval by the Court.

         12.      "Person(s) with a visual impairment" means any person who has a visual

impairment who meets the legal definition of blindness in that they have as visual acuity with

correction of less than or equal to 20 x 200.

         13.                             s the U.S. portion of the webpages owned and operated by or on



purchase products online for delivery or in-store pickup, including mobile apps located at the

following domains https://www.empiretoday.com and https://www.luna.com. "Websites" does not

include any Third-Party Content (as defined below), nor does it apply to any portions of the



internal use by Defendant or its affiliates or to websites not owned, operated, or controlled by

Defendant but that are linked from or to Websites or mobile applications.

         14.      Third-Party Content means web content that is generated by a third party and not

owned, coded, managed, operated by or on behalf of Defendant, or hosted on the Websites.




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page44of
                                                                   of11
                                                                      11




                                                 TERM

         15.      The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for six (6) years from the Effective Date.

                                  ACCESSIBILITY UNDERTAKINGS

         16.

                                                                               the Websites:

               a. Post an accessibility banner on every page of the Websites that (i) is designed to be

                  identified and accurately dictated by at least one of the following screen reading

                  technologies: JAWS, AXE, Usablenet, or a substantially comparable tool or

                  software, and (ii) notifies users that they can call a specified toll-free number for

                  assistance if they are using screen reader software and are having problems using



               b. Provide live customer service representatives to answer the Assistance Number in

                  order to assist customers in accessing the information, goods, and services on the

                  Websites; and

               c. Run quarterly tests on the Websites using JAWS, AXE, Usablenet, or a

                  substantially comparable tool or software, to verify they meet the Worldwide Web




                  that are identified during such testing within 30 days of such testing to the extent

                  that they are readily achievable and technically feasible.




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page55of
                                                                   of11
                                                                      11




               d. Notwithstanding the foregoing, Defendant is not obligated to comply with this

                  Consent Decree to the extent that a development in the law expressly imposes less

                  obligations on Defendant than those stated herein.

         17.      Plaintiff's Right to Conduct Compliance Audit

counsel) shall have the right to perform, at his own cost, his own accessibility testing of the

Websites. Plaintiff (through Plaintiff's counsel) shall have thirty (30) days from the end of the

Modification Period to identify to Defendant in writing any ways in which he reasonably believes

and contends that Defendant has not substantially complied with their obligations under Paragraph

17 above. Such written notice shall specify in detail the alleged breach and the reason why Plaintiff

believes that Defendant has not substantially complied with their obligations under Paragraph 17

above. If Plaintiff does not raise any issues in writing within the applicable 30-day time frame,

Plaintiff will be deemed to have waived any and all remaining rights to challenge the accessibility

of the Websites. If Plaintiff raises any purported failure(s) of Defendant to substantially comply

with their obligations under paragraph 17 in writing within the permitted 30-day window provided

above, the Parties (through their respective counsel) shall meet and confer within sixty (60) days

thereafter in good faith to determine a resolution of the issue(s); provided, however, that Plaintiff

acknowledges and waives any and all rights that he may otherwise have to recover from Defendant

any damages, attorneys' or experts' fees, costs, expenses, or disbursements of any kind related to

any such activity.

         18.      Effect of Compliance with Paragraph 17.          During the period of time that

Defendant satisfies the obligations identified in Paragraph 17 above, they shall not be deemed in

violation of the ADA or the New York State Human Rights Law and New York City Human




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page66of
                                                                   of11
                                                                      11




Rights Law, on the basis that the Websites, or any portion(s) thereof, are not accessible to persons

with a visual impairment.

                                   SPECIFIC RELIEF TO PLAINTIFF

         19.      Specific Relief: Plaintiff and Defendant have agreed to settle all matters relating to

costs, damages, attorneys' fees, experts' fees, and other financial matters through a separate




Agreement is not incorporated herein.

                           PROCEDURES IN THE EVENT OF DISPUTES

         20.      The procedures set forth in Paragraphs 18, and 21-32 must be exhausted in the event

that Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this Consent

Decree. There will be no breach of this Consent Decree by Defendant in connection with such

allegations until all such procedures have been exhausted.

         21.      Plaintiff will notify Defendant in writing if he believes that the Websites are in any

way not compliant with this Consent Decree in accordance with the timeline and procedures set

forth in Paragraphs 18 and 23-31.

         22.      If any issue remains unresolved following the Parties' compliance with the

procedures set forth above, within ninety (90) days thereafter, the Parties will each have an

additional sixty (60) days to select an expert and the two selected experts will mutually select an

independent expert (the "Accessibility Consultant") with experience in accessible website design

who will evaluate the particular item(s) raised based on whether those item(s) of the Website are




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page77of
                                                                   of11
                                                                      11




         23.      The Parties agree that no breach of this Consent Decree shall be deemed to have

occurred unless (a) the Accessibility Consultant determines that the particular item(s) of the



(b) Defendant fails to remedy the issue within a reasonable period of time of not less than ninety

(90) days of receiving the Accessibility Consultant's written opinion. If the Accessibility

Consultant believes that a reasonable time to remedy the items found to be not usable is longer

than 60 days, then the Parties may agree on a longer time period without leave of Court so long as

the extension is documented in writing and executed by the Parties to this Agreement or their

respective counsel.

         24.      Should the Parties thereafter have a dispute regarding an issue raised in a notice

given under Paragraphs 18 or 22, after the procedures in Paragraphs 22-24 have been exhausted,

the dispute shall be handled pursuant to the procedures set forth in Paragraphs 26-30.

         25.      If a Party believes that any other Party has not complied with any provision of the

Consent Decree, that Party shall provide the other Party with Notice of Non-Compliance

containing the following information: (i) the alleged act of non-compliance; (ii) a reference to the

specific provision(s) of the Consent Decree that are involved; (iii) a statement of the remedial

action sought by the initiating party; and (iv) a brief statement of the specific facts, circumstances,

and legal argument supporting the position of the initiating party.

         26.      Within forty-five (45) days of receipt of a Notice pursuant to Paragraph 26, the non-

initiating Party shall respond to the initiating Party in writing.

         27.      Within fourteen (14) days after the response described in Paragraph 27, the Parties

shall informally meet and confer and attempt to resolve the issues raised in the Notice.




Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page88of
                                                                   of11
                                                                      11




         28.      If the matters raised in a Notice provided pursuant to the above are not resolved

within forty-five (45) days of the initial meet and confer required by Paragraph 28, either Party

may submit the unresolved matters to nonbinding mediation before a mediator chosen by the

Parties. If the designated mediator is unable to serve as mediator or the Parties cannot agree to a

mediator, then a mediator affiliated with Judicial Arbitration & Mediation Services ("JAMS") shall

be appointed. All costs of any mediation shall be borne equally by the Parties. Each Party shall

bear their own attorney fees and expert fees in connection with any mediation.

         29.      If the dispute is not resolved in mediation, the Parties then will submit the matter

for binding arbitration before a single arbitrator affiliated with JAMS. The arbitration hearing shall

be conducted at a mutually convenient location and pursuant to JAMS Streamlined Arbitration

Rules and Procedures. Those Rules will be modified as necessary to ensure that the hearing is held

as soon as practicable after the submission to arbitration, and that a written decision on the matter

is rendered within sixty (60) days of the last hearing date with each Party to bear their own fees

and costs. The award of the arbitrator will be enforceable in this Court. All costs of any arbitration

shall be borne equally by the Parties. Each Party shall bear their own attorney fees and expert fees

in connection with any arbitration.

         30.      Any of the time periods set forth in Paragraphs 18 and 21-30 may be extended by

mutual agreement of the Parties.

         31.      Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States First

Class Mail, addressed as follows:

         To Plaintiff:

         Jeffrey M. Gottlieb
         GOTTLIEB & ASSOCIATES
         150 East 18th Street, Suite PHR


Error! Unknown document property name.
           Case1:20-cv-05426-AJN
           Case 1:20-cv-05426-AJN Document
                                  Document11
                                           9 Filed
                                             Filed10/07/20
                                                   10/08/20 Page
                                                            Page99of
                                                                   of11
                                                                      11



         New York, New York 10003
         Tel: (212) 228-9795
         Email: Jeffrey@gottlieb.legal

         To Defendant:

         Joel Griswold
         BAKER & HOSTETLER LLP
         200 S. Orange Ave., Suite 2300
         Orlando, FL 32801-3432
         Tel: (407) 649-4088
         Email: jcgriswold@bakerlaw.com

         And

         Hillary Victor
         Senior Vice President, General Counsel
         Empire Today, LLC
         333 Northwest Avenue
         Northlake, IL 60164
         hvictor@empiretoday.com


                                         MODIFICATION

         32.      No modification of this Consent Decree shall be effective unless in writing and

signed by authorized representatives of all Parties.

                            ENFORCEMENT AND OTHER PROVISIONS

         33.      The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the State of New York. This Court shall retain jurisdiction over this matter for purposes

of enforcement of this Consent Decree in accordance with its terms.

         34.      Except for the Settlement Agreement, which is not incorporated herein, this

Consent Decree contains the entire agreement of Plaintiff and Defendant concerning the subject

matter described and addressed herein, and no other statement, promise, or agreement, either

written or oral, made by any party or agent of any party, that is not contained in this Consent

Decree shall be enforceable.



Error! Unknown document property name.
          Case1:20-cv-05426-AJN
          Case 1:20-cv-05426-AJN Document
                                 Document11
                                          9 Filed
                                            Filed10/07/20
                                                  10/08/20 Page
                                                           Page10
                                                                10of
                                                                   of11
                                                                      11




         35.      If any provision of this Consent Decree is determined to be invalid, unenforceable,

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

                                         PERSONS BOUND

         36.      This Consent Decree shall be binding on the Parties and their successors and

assigns. In the event that Defendant seeks to transfer or assign all or part of their interest in any

service covered by this Consent Decree, and the successor or assign intends on carrying on the

same or similar use of the Websites or online services, then the successor or assignee shall be

solely responsible for the obligations remaining under this Consent Decree for the duration of the

remaining term of the Consent Decree.

         37.      The Parties to this Consent Decree expressly intend and agree, and by entering the

Consent Decree, the Court also intends that this Consent Decree shall inure to the benefit of any

persons with a visual impairment who seek to access the Websites, and such persons shall

constitute third-party beneficiaries to this Consent Decree to the maximum extent provided by law.

Such third-party beneficiaries shall be entitled to enforce the provisions of this Consent Decree

against Defendant and enforce the dispute resolution provisions herein, regardless of where they

reside in the United States.

         38.      Plaintiff and Defendant agree that, as of the date of entry of this Consent Decree,

litigation is not "reasonably foreseeable" concerning the matters described herein and alleged in

the Complaint. To the extent that any of the Parties previously implemented a litigation hold to

preserve documents, electronically stored information, or things related to the matters described




Error! Unknown document property name.
Case 1:20-cv-05426-AJN Document 11 Filed 10/08/20 Page 11 of 11




                  10/7/2020
